ORDER

Pro se Tennessee prisoner Lorenzo Leon Dowell appeals a district court judgment that dismissed, without prejudice, his 42 U.S.C. § 1983 suit. The case has been referred to this panel pursuant to Rule 34(j)(l), Rules of the Sixth Circuit. We unanimously agree that oral argument is not needed. Fed. R.App. P. 34(a).
Dowell sued the Corrections Corporation of America (“CCA”) and more than two dozen individual defendants who worked for the CCA. He claimed that he was assigned to a prison cell with standing water on the floor, that he complained about the water, that nothing was done to correct the problem, that he suffered a slip-and-fall injury as a result of the defendants’ failure to correct the situation, and that he has received inadequate medical care in the wake of his injury.
The district court dismissed Dowell’s suit, without prejudice, pursuant to 42 U.S.C. § 1997(e) because Dowell failed to exhaust his administrative remedies before filing suit.
Upon review, we conclude that the district court properly dismissed Dowell’s complaint without prejudice for failure to exhaust available administrative remedies.
Accordingly, Dowell’s pending motions are denied, and we affirm the district court’s judgment for the reasons stated by that court in its order entered on April 18, 2001. Rule 34(j)(2)(C), Rules of the Sixth Circuit.